 Case 19-02118           Doc 13       Filed 02/11/19 Entered 02/11/19 15:14:19                       Desc Main
                                         Document Page 1 of 1

   UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MARY CLAIRE S BITTER                                ) Case No. 19 B 02118
                                                        )
                                                 Debtor ) Chapter 13
                                                        )
                                                        ) Judge: JACK B SCHMETTERER


                                              NOTICE OF MOTION


   MARY CLAIRE S BITTER                                              CUTLER & ASSOC
                                                                     via Clerk's ECF noticing procedures
   376 GLEN LEVEN CT
   SCHAUMBURG, IL 60194

   Please take notice that on February 27, 2019 at 10:00 am my designee or I will appear before the Honorable Judge
   JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on February 11, 2019.



                                                                           /s/ Tom Vaughn


    TRUSTEE'S MOTION TO DISMISS CASE FOR FAILURE TO PROVIDE COPY OF TAX RETURN OR
                                     TRANSCRIPT

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. Debtor filed the above captioned case on January 25, 2019.

   2. Pursuant to 11 U.S.C. § 521 (e) (2) (A), Debtor shall provide to the Trustee a copy of the Federal
      income tax return required under applicable law or a tax transcript for the most recent tax year ending
      immediately before the commencement of the case and for which a Federal income tax return was filed
      "not later than seven days before the date first set for the meeting of creditors".

   3. Debtor has failed to comply with 11 U.S.C. § 521 (e) (2) (A) which is ground for dismissal pursuant
      to § 521 (e) (2) (B) and 11 U.S.C. § 1307 (c).


   WHEREFORE, the Trustee prays that this case be dismissed, or for other relief the court deems proper.


                                                                           Respectfully submitted,

   TOM VAUGHN                                                              /s/ Tom Vaughn
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
